02-12-502-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00502-CR
 
 



April
  Nicole Harps
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From Criminal District
  Court No. 3
 
of
  Tarrant County (1296834D)
 
December
  13, 2012
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed. 
 
SECOND DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00502-CR
 
 



April Nicole Harps


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM Criminal
District Court No. 3 OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
On September
25, 2012, as part of a plea-bargain agreement, Appellant April Nicole Harps
pled guilty to criminal mischief, and the trial court sentenced her to six
months’ confinement in a state-jail facility.  Also on September 25, 2012, the
trial court certified that this is a plea-bargain case and that Appellant has
no right of appeal.
Despite
the trial court’s certification, Appellant filed a pro se notice of appeal on
October 10, 2012.  On October 24, 2012, we notified Appellant’s counsel and
Appellant that the trial court’s certification indicating that Appellant had no
right of appeal had been filed in this court and that this appeal could be dismissed
unless Appellant or any party desiring to continue the appeal filed a response
showing grounds for continuing the appeal on or before November 5, 2012.  See
Tex. R. App. P. 25.2(d), 44.3.  To date, we have
received no response.
Rule 25.2(a)(2)
limits the right of appeal in a plea-bargain case to matters that were raised
by written motion filed and ruled on before trial or to cases in which the
appellant obtained the trial court’s permission to appeal.  Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification shows that Appellant did not obtain the trial
court’s permission to appeal, and Appellant does not challenge a pretrial
ruling on a written motion or the validity of her waiver of the right to appeal
such a motion, which the record shows she made as part of the plea-bargain
agreement.  Accordingly, we dismiss this appeal.  See Tex. R. App. P.
25.2(d), 43.2(f).
 
 
PER
CURIAM
PANEL:  GABRIEL,
J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  December 13,
2012




[1]See Tex. R. App. P. 47.4.